Citation Nr: 0830793	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-40 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel

INTRODUCTION

The veteran had active duty service from March 1941 to April 
1942 and from October 1945 to June 1946.  He was a prisoner-
of-war (POW) from May 1942 to November 1945.  He died in 
September 1989.  The appellant is advancing her appeal as the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's cause 
of death was denied by a September 2001 Board decision; the 
appellant filed a motion for reconsideration that was 
received in July 2003.   

2.  The motion for reconsideration was denied in August 2003.  

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the 
veteran's cause of death has been received since the 
September 2001 Board decision.


4.  According to a certificate of death, the immediate cause 
of death was cardio respiratory arrest.

5.  At the time of the veteran's death, service connection 
was not in effect for any disability.  
 
6.  The veteran was a prisoner of war (POW) from May 1942 to 
November 1945; he died in September 1989; the death 
certificate shows the cause of death was cardio respiratory 
arrest.  

7.  The veteran's atherosclerotic heart disease and 
hypertensive vascular disease presumptively are related to 
service, and they either caused or contributed substantially 
or materially to the veteran's death. 

  
 CONCLUSIONS OF LAW

1.  The September 2001 Board decision which denied 
entitlement to service connection for cause of the veteran's 
death is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
September 2001 denial of service connection for the cause of 
the veteran's death, and thus the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's death was caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2007).    

 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A review of the claims file shows that the appellant's claim 
to entitlement to service connection for cause of the 
veteran's death was denied by a September 2001 Board 
decision.  Although the appellant did file a motion for 
reconsideration that was received in July 2003, the motion 
was denied in August 2003.  Consequently, the September 2001 
Board decision became final.  38 U.S.C.A. § 7104(b).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to former POWs, 38 C.F.R. § 3.309(c) currently 
provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Avitaminosis.  Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.  38 C.F.R. § 3.309(c) 
(2007).

The Board notes that subsequent to the September 2001 Board 
decision, the 30-day requirement for psychosis, any anxiety 
states, dysthymic disorders, organic residuals of frostbite 
and post-traumatic osteroarthritis was eliminated upon 
amendment of 38 U.S.C. 1112(b) effective December 16, 2003.  
Effective October 7, 2004, heart disease and stroke were 
among the conditions presumed to be service connected 
following any period of POW captivity.  See Presumptions of 
Service Connection for Diseases Associated with Service 
Involving Detention or Internment as a Prisoner of War, 69 
Fed. Reg. 60083-01, 60088 (October 7, 2004) (to be codified 
at 38 C.F.R. 3.309 (c)).  

Prior to the change in regulation, the evidence of record at 
the time of the September 2001 Board decision consisted of 
the service treatment records from October 1945 to November 
1945 for appendicitis, routine care, malaria, and a dental 
examination; and personnel records showing POW status from 
April 9, 1942 to April 18, 1942/April 19, 1942.  Also of 
record was a May 1953 response to a request for Army 
information from the National Personnel Records Center (NPRC) 
that showed POW status also from April 9, 1942 to April 19, 
1942.  

In addition, the record included an August 1965 VA 
examination that shows a diagnosis of "hypertensive cardio-
vascular disease with first degree A-V block and probable 
anterior myocardial infarction.  Class IB"; a May 1975 VA 
examination that shows no clinical evidence of hypertensive 
cardiovascular disease; and a February 1982 VA examination 
revealing arteriosclerotic heart disease with first degree A-
V block.

Also of record was an October 1972 X-ray of the veteran's 
chest; an August 1981 certification of examination by 
photofluorography from the Philippine Tuberculosis Society, 
Inc.; and an October 1981 letter written by P.P.A., M.D.  

Additionally there were September 1973, September 1981 and 
November 1981 documents from Veterans Memorial Hospital 
showing chronic obstructive pulmonary disease (COPD) 
secondary to chronic bronchitis, and first degree AV block in 
September 1973; and a copy the veteran's death certificate 
provides that the veteran died in September 1989 "due to 
cardio respiratory arrest as per informant."  

In its September 2001 decision, the Board denied the 
appellant's claim for service connection for cause of the 
veteran's death.  The Board explained that the evidence 
establishes that the veteran died many years after separation 
from service due to cardio-respiratory arrest, and that the 
cause of death was not attributed to a particular disease of 
injury (as distinguished from arrest) or to a disease or 
injury that was incurred in or aggravated by service.  The 
Board continued that the record failed to demonstrate any 
basis to link the veteran's death with his period of service.  

In addition, the Board explained to the appellant that since 
the veteran's POW status is from April 9, 1942 to April 18, 
1942/April 19, 1942, he was not detained or interned as a POW 
for a period of at least 30 days and thus the applicable 
regulations with respect to presumptive service connection 
based upon POW status for 30 days or more are not for 
application. 

Evidence received since September 2001 includes April 2003 
and July 2004 letters from the NPRC verifying POW status from 
May 7, 1942 to November 15, 1945.  The Board notes that this 
reflects POW status for a period of at least 30 days.  As 
noted above, effective October 7, 2004, heart disease and 
stroke are now among the conditions presumed to be service 
connected following any period of POW captivity.      

The Board finds that these items of new evidence relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for veteran's cause of death; 
are neither cumulative nor redundant; and raise a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds that 
the claim of entitlement to service connection for the cause 
of the veteran's death is reopened.  38 U.S.C.A. § 5108.

II.  Service Connection for Cause of Death 

As noted above, the veteran died in September 1989.  The 
veteran's death certificate reveals that the immediate cause 
of death was cardio respiratory arrest.  At the time of the 
veteran's death, the veteran was not service-connected for 
any disability.   

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of any heart disability.  On an 
October 1945 separation examination, the veteran's 
cardiovascular system was clinically evaluated as normal.  

Nevertheless, as noted previously, the veteran was a former 
POW, and medical evidence of record show that atherosclerotic 
heart disease and hypertensive vascular disease manifested to 
a degree of disability of 10 percent or more after discharge 
from active duty.  Therefore, the veteran's atherosclerotic 
heart disease and hypertensive vascular disease are presumed 
to be related to his service. 

This presumption can be rebutted, however, by evidence to the 
contrary.  See 38 C.F.R. § 3.307.  In this case, there is no 
evidence to the contrary to rebut this presumption.  

When the veteran was afforded a VA examination in September 
1965, it was noted that there was "hypertensive cardio-
vascular disease with first degree A-V block and probable 
anterior myocardial infarction.  Class IB."  A September 
1973 certification from the Veterans Memorial Hospital showed 
that the veteran was hospitalized in September 1973 with a 
diagnosis of first degree AV block.  Although a May 1975 VA 
examination reveals that there was no clinical evidence of 
hypertensive cardiovascular disease, when the veteran 
underwent a VA examination in February 1982, it was noted 
that the veteran had arteriosclerotic heart disease with 
first degree A-V block.  The medical evidence of record shows 
hypertensive cardiovascular disease manifested to a degree of 
disability of 10 percent or more after discharge from 
service.    

Given the foregoing, the claim of entitlement to service 
connection for cause of death is granted.  Here, the veteran 
was a former POW, who had atherosclerotic heart disease or 
hypertensive vascular disease that manifested to a degree of 
disability of 10 percent or more after discharge, and he died 
as a result of cardio respiratory arrest.  The cause of the 
veteran's death is thereby related to service.  Accordingly, 
the appeal is granted.




II.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay  
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be  
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).

The Board has considered the appellant's claim to reopen 
entitlement to service connection for the cause of the 
veteran's death, as well as her claim to substantiate service 
connection for the cause of death on the merits, with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§  
5100 et. seq. (West 2002), including the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome above, however, no prejudice to the  
appellant could result from this appellate determination.   
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 





ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.

Entitlement to service connection for the cause of the 
veteran's death is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


